00414-A Document 71 Filed 06/18/19 Page1of50 PagelD 1297

ma

  

 

  

 

 

 

 

 

 

 

 

 

Ne j US DISTRICF COURT
" - NORTHERN DISTRICT OF TEXAS
IN THE UNITED STATES DISTRICT CouRT.._ FILED
FOR THE NORTHERN DISTRICT OF TEXA
FORT WORTH DIVISION | JUN | 8 2019
) E VaDIsT cour :
American Airlines, Inc., ) cLennpygp's YF } E os
) Deputy ~~
Plaintiff, )
)
Vv. ) Civil Action No. 4:19-CV-00414-A
)
Transport Workers Union of )
America, AFL-CIO, International )
Association of Machinists and )
Aerospace Workers, and Airline )
Mechanic and Related Employee )
Association TWU/IAM )
)
Defendants. )
)
DECLARATION OF TIMOTHY KLIMA
1, I am employed by the International Association of Machinists and. Aerospace

Workers, AFL-CIO (“IAM”), where I currently serve as Airline Coordinator for the JAM’s
Transportation Department. My responsibilities include oversight of the collective bargaining
activities conducted by our intermediate level District Lodges and their affiliated locals. I report
to IAM General Vice President Pantoja and his Chief of Staff. I am assigned the negotiations
between the Airline Mechanic and Related Employee Association TWU/IAM and American
Airlines. I make this declaration based on my personal knowledge and records kept in the
normal course by the IAM.

2. I submit this Declaration on behalf of the IAM and the Airline Mechanic and
Related Employee Association TWU/IAM (“Association”) to report to the Court the methods

used -by the IAM and the Association to effect the notice required by the Temporary Restraining
Case 4:19-cv-00414-A Document 71 Filed 06/18/19 Page 2of50 PagelD 1298

Order issued by this Court on June 14, 2019 (“the TRO”). This Declaration does not address the
steps taken by the Transport Workers Union of America (“TWU”) to give notice to its members.

3. The IAM received notice of the entry of the TRO at approximately 5:17 p.m.
Central Time on Friday June 14, 2019. The IAM immediately undertook to provide the notice
required by that TRO and has taken and is continuing to take subsequent steps, as described
herein.

Website and Email Notices.

4. The Association communicates with American Airlines employees directly
through its website, and indirectly through the two organizations which make up the Association
~ the IAM and defendant the Transport Workers Union of America (““TWU”).

5. At approximately 5:55 p.m. Central Time on June 14, 2019, the Association
posted the TRO and the Notice attached as Exhibit 1 (“the Notice’) on its website. Titled
“Notice of Court Order Requiring Immediate Compliance,” this Notice advised members of the
TRO and stated among other things:

“As called for in that Order, this is to advise all Association, IAM and TWU

represented employees of American Airlines to resume normal working

schedules and practices. No employee should engage in any concerted refusal

to perform normal operations.

This Federal Court Order requires that the unions named above, and their

members, agents, and employees must not engage in, encourage, or participate in

any form of interference with American Airlines airline operations.

In addition, union members must not

- refuse to accept overtime or field trip requests as they would in the normal
course;

: fail to complete maintenance repairs as they would in the normal course;

‘ slow down in the performance of their job duties; or
Case 4:19-cv-00414-A Document 71 Filed 06/18/19 Page 3of50 PagelD 1299

- take any other action intended to cause aircraft to be out of service (including
specifically aircraft out of service at 7:00 a.m.) or otherwise cause flight delays or
cancellations or interfere with American’s operations.

In addition, mo one shall threaten or intimidate any employee for accepting
overtime or field trips or otherwise performing their job duties as they would in
the normal course.”

(emphasis in original). A copy of the TRO as posted and discussed herein is attached as Exhibit
2.

6, The Notice and TRO were sent via email to key representatives of the TWU and
the IAM also at approximately 5:55 Central Time on June 14, 2019 with directions to “Please
post above Notice with TRO on all sites and distribute to your email lists immediately.” A
second email was sent to the same group at 6:00 p.m. Central Time directing the recipients to
“please also post on all bulletin boards.” See Exhibits 3 and 4.

7. The IAM communicates directly with its members through a website, and the
Transportation Department also communicates through communications known as the “IAM
Transportation Newswire.” In addition, IAM affiliates District Lodges 141 and 142 have direct
representational responsibility for [AM-represented American Airlines employees, and each have
their own communications systems and websites. Union members can also sign up to receive
notices through the Transportation Newswire, although they are not required to do so.

8, At approximately 7:40 p.m. Central Time on June 14, 2019, the IAM posted the
Notice, along with a link to the TRO, on the Transportation Department section of its website.
See Exhibit 5.

9. IAM District Lodge 142 is an intermediate levei affiliate of the IAM with
representational responsibility for [AM-represented Mechanic and Related Employees at
American Airlines, posted the Notice on its website at 6:31 pm Central Time on June 14, 2019,

and caused the Notice to be emailed to all members at American Airlines who had provided
Case 4:19-cv-00414-A Document 71 Filed 06/18/19 Page 4of50 PagelD 1300

email information to the District Lodge and requested email communications. Those emails, with
the heading “NOTICE OF COURT ORDER REQUIRING IMMEDIATE COMPLIANCE?” were
delivered at approximately 6:50 p.m. on June 14, 2019. See Exhibits 6 and 7.

10. JAM District Lodge 141 is an intermediate-level affiliate of the IAM with
representational responsibility for [AM-represented Fleet Service Employees at American
Airlines, among others. At approximately 6:22 p.m. Central Time on June 14, 2019, District
Lodge 141 also posted the Notice on its website and caused it to be emailed to all members at
American Airlines who had provided email information to the District Lodge and requested
email communications. The District Lodge 141 email likewise bore the subject line “NOTICE
OF COURT ORDER REQUIRING IMMEDIATE COMPLIANCE”. See Exhibits 8 and 9.

11. One June 16, 2019 the IAM also sent an email containing links to the TRO and
Notice, with the Subject line of “Notice of Court Order Requiring Immediate Compliance,” via
the Transportation Newswire to all union members who had opted for Transportation Newswire
communications. See Exhibit 10.

12. The Notice and TRO are also posted on the websites of the IAM Local Lodges
with the most American Airlines Mechanic members, including those in Philadelphia and
Pittsburgh, Pennsylvania and Charlotte, North Carolina, among others.

Union Bulletin Boards

13. Under the IAM’s collective bargaining agreement with American Airlines, the
union has access to locked bulletin boards available at most locations where [AM-represented
employees work. Upon receipt of the TRO, the IAM took immediate steps to ensure that the
Notice and TRO were posted on all IAM bulletin boards across the country as quickly as

possible.
Case 4:19-cv-00414-A Document 71 Filed 06/18/19 Page5of50 PagelD 1301

14. As noted above, shortly after the TRO was issued the IAM emailed key TWU and
IAM representatives to direct that the documents be posted on bulletin boards. In addition, the
President Directing General Chairman of [AM District Lodge 142 (which represents a segment
of the American Airlines Mechanics at issue in this litigation) emailed all of the District Lodge
142 General Chairman and local representatives at each JAM location at approximately 6:45
p.m. Central Time on June 14, 2019 directing them to “ensure that this bulletin, along with the
attached court order, is posted on ALL union bulletin boards and placed in all shops on the
property.” See Exhibit 11. It is my understanding from communications with District Lodge
141 and 142 that the Notice and TRO have been posted on union bulletin boards at all locations.

Additional Notice and In-Person Communications.

15. In addition to the above, the [AM has undertaken to provide additional electronic,
written and in-person notice of the TRO to its members working at American Airlines. On June
17, 2019, the letter attached as Exhibit 12 hereto, signed by IAM General Vice President Pantoja
was emailed to IAM representatives at American Airlines directing complete compliance with
the TRO and reiterating the points made in the Notice. This letter is being distributed as widely
as possible to the IAM membership. See Exhibits 13, 14 and 15.

16. Also on June 17, I personally directed the Presidents of [AM District Lodge 141
and 142 to immediately direct the elected Local committees at each American Airlines station to
personally visit each station and personally advise members of the TRO and its terms and to

comply therewith. Exhibit 16 is an email! from the President of District Lodge 142 to his staff
Case 4:19-cv-00414-A Document 71 Filed 06/18/19 Page 6 of 50 PagelD 1302

and local committees to have meetings on the shop floor on this day and to direct all members to

comply with the TRO.

17. I declare under penalty of perjury that the foregoing is true and correct. Executed

Uh, d Klose

Timothy Klima

al
this 17 day of June 2019.

CERTIFICATE OF SERVICE
The undersigned certifies that a copy of the foregoing instrument
was served upon the aftarieys cf recedd ar all parhes tip Ine
above cause in accordance wilh Ruie § Federa: Rules of Civ

 

Frocedure on this 1B day ol aan 20 \ L—
Case 4:19-cv-00414-A Document 71 Filed 06/18/19 Page 7of50 PagelD 1303
Case 4:19-cv-00414-A Document 71 Filed 06/18/19 Page 8of50 PagelD 1304

The Association.

THE TWU-IAM ASSOCIATION

 

June 14, 2019

NOTICE OF COURT ORDER
REQUIRING IMMEDIATE COMPLIANCE

On June 14, 2019, the United States District Court for the Northern District of Texas issued a
Temporary Restraining Order applicable to the Transport Workers Union Of America, AFL-CIO, the
International Association of Machinists and Aerospace Workers, AFL-CIO, and the Airlines Mechanic and
Related Employee Association, TWU/IAM, and to all employees represented by the Association, the IAM or
the TWU at American Airlines. A copy of that Order is attached.

As called for in that Order, this is to advise all Association, [AM and TWU represented
employees of American Airlines to resume normal working schedules and practices. No employee
should engage in any concerted refusal te perform normal operations.

This Federal Court Order requires that the unions named above, and their members, agents, and
employees must not engage in, encourage, or participate in any form of interference with American Airlines
airline operations.

In addition, union members must net

e refuse to accept overtime or field trip requests as they would in the normal course,

® fail to complete maintenance repairs as they would in the normal course;

e slow down in the performance of their job duties; or

* take any other action intended to cause aircraft to be out of service (including specifically aircraft out
of service at 7:00 a.m.) or otherwise cause flight delays or cancellations or interfere with American’s
operations.

in addition, noe one shali threaten or intimidate any employee for accepting overtime or fleid trips or

otherwise performing their job duties as they would in the normal course.
Case 4:19-cv-00414-A Document 71 Filed 06/18/19 Page9of50 PagelD 1305
Case 4:19-cv-00414-A Document 71 Filed 06/18/19 Page 10o0f50 PagelD 1306
Case 4:19-cv-00414-A ; Document 65 Filed 06/14/19 Page Lof6é PagelD 1063

IN THE UNITED STATES DISTRICT COURT
FOR THE NORTHERN DISTRICT OF TEXAS

 

 

 

 

 

 

 

 

 

FORT WORTH DIVISION
Civil Action No. 4:19-CV-00414-A

AMERICAN AIRLINES, INC.,

Plaintiff, ULS. THSTRICT COURT

NORTHERN DISTRICT OF TEXAS
Vv. FILED

TRANSPORT WORKERS UNION OF | JUN 4
AMERICA, AFL-CIO, INTERNATIONAL ir 4 cog
ASSOCIATION OF MACHINISTS AND
MECHANIC AND RELATED EMPLOYEE By.
ASSOCIATION TWU/IAM, Deputy

Defendants.

 

 

TEMPORARY RESTRAINING ORDER
THIS MATTER came before the Court on the Motion for a Temporary Restraining

Order filed by Plaintiff American Airlines, Inc. American”). After reviewing the motion

papers, the Court finds:

1. American seeks to restrain and enjoin the Transport Workers Union of America,
AFL-CIO (“TWU”), International Association of Machinists and Aerospace Workers (“IAM”),
and Airline Mechanic and Related Employee Association TWU/IAM (“Association”),
(collectively with TWU and IAM, the “Union”), which represent the mechanics and related
employees at American, and their members, agents, and employees, and all persons and
organizations acting by, in concert with, or through or under them, or by and through them or
their orders, including, but not limited to, their local unions, from calling, permitting, instigating,

authorizing, encouraging, participating in, approving, or continuing any form of interference _

 
Cagtagel9-py-O06b414--DASHEMAMEt ES FIRRO OB SH29 Paggeld Gf60p arene! yb207
j i |

with American’s airline operations in violation of Section 2, First of the Railway Labor Act,
45 U.S.C. § 151 ef seg. (RLA”).

2, American is a “common carrier by air” as defined in the Federal Aviation Act of
1958, and a “carrier” as defined by the RLA. The Association is the certified bargaining
representative of the mechanics and related classification of employees at American, The
Association has designated JAM and/or TWU and/or its or their affiliates to represent
American’s mechanics and related employees for contract administration and for other
~~ yepresentation purposes al American’s stations, bases or facilities: °° ~

3. Based upon American’s filings-—including its Complaint, Motion for a
Preliminary Injunction, Memorandum of Law in Support of Motion for a Preliminary Injunction,
Appendix in Support of American’s Motion for a Preliminary Injunction, Motion for TRO,
Memorandum of Law in Support of Motion for TRO, and Appendix in Support of American’s
Motion for a TRO—-a TRO is warranted because American is likely to succeed on the merits of
its claims that the Union is violating Section 2, First of the RLA.

4, As the Union concedes, a showing of irreparable injury is not required for
issuance of an injunction for violation of Section 2, Pirst ofthe RLA. (Defs.’ Response in Opp.
to Pl.’s Mot. for a Prelim. Injunction & Supporting Br. at 18 n.3); see also Consol. Rail Corp. v.
Ry. Labor Executives’ Ass’n, 491 US. 299, 303 (1989); S. Ry. Co. v. Bhd. of Locomotive
Firemen & Enginemen, 337 F.2d 127, 133 (D.C. Cir. 1964); United Air Lines, Inc. v. Int'l Ass'n
of Machinist & Aerospace Workers, AFL-CIO, 243 F.3d 349, 362-64 (7th Cir. 2001).

5, Although an irreparable injury showing does not apply to injunctions under the
RLA, additional and immediate, irreparable damage, injury, or loss will result to American

before the scheduled trial on its request for a preliminary and/or permanent injunction can be
CARESS RTOS 00414 A Backer 65" Fed Collate PBIGeS 5 8° ragAB Robe?

had. In addition, large numbers of the traveling public are likely to be deprived of transportation
services, causing serious and substantial damage to the public interest. In addition, it appears
that unless such activity is restrained, American will suffer immediate and irreparable damage in
the form of damage to its business reputation and customer goodwill, none of which may be
recoverable from the Union and much of which can nevet be recovered.

6. The Court further finds that if the TRO is issued, the injury, if any, to the Union if
final judgment be granted in their favor, will be inconsequential when compared with the loss
and hardship that American, its customers, and the public will suffer if the TRO is not issued
because the TRO merely requires the Union to satisfy its existing legal obligations, and,
furthermore, that any such injury suffered by the Union will be adequately indemnified by borid,

THEREFORE, for the reasons stated on the record,

IT IS ORDERED that the Union, and its members, agents, and employees, and all
persons and organizations acting by, in concert with, through or under it, ot by and through it or
its orders, including, but not limited to, their affiliated and associated entities, and their local
unions, are enjoined from calling, permitting, instigating, authorizing, encouraging, participating
in, approving, or continuing any form of interference with American’s airline operations,
including, but not limited to, any slowdown, work to rule campaign, or any other concerted
refusal to perform normal operations in violation of Section 2, First of the RLA. By way of
further example, this includes, but is not limited to, refusing to accept overtime as they would in
the normal course, refusing to accept field trips as they would in the normal course, failing to
complete maintenance repairs as they would in the normal course, slowing down in the
performance of their job duties, and any other action intended to cause aircraft to be out of

service (and specifically to cause aircraft out of service at 7 a.m.) or otherwise to cause flight

 
Caseade 458-00 bath A BUeReTES PROVE AA page a BF 8° PEGaERGPS

delays or cancellations or interfere with American’s operations, or threatening or intimidating
any employee for accepting overtime or field trips or otherwise performing his or her job duties
as he or she would in the normal course.

IT IS FURTHER ORDERED that the Union shall take all reasonable steps within its
power to prevent the actions listed above, and to refrain from continuing such actions if
commenced, including, but not limited to, the following:

a. Instructing all employees represented by the Union and employed by American to

” résume their normal working schedulés atid practices, and providing American 4°
copy of all such instructions;

b. Notifying ail employees represented by the Union and employed by American, by
the most expeditious means possible, of the issuance, contents, and meaning of
the TRO, and producing a copy of ali such notices to American;

C Including in such notice a directive from the Union to their members employed by
American not to engage in any concerted refusal to perform normal operations,
including, but not limited to, any slowdown, work to rule campaign, or any other
concerted refusal to perform normal operations, including, but not limited to,
refusing to accept overtime as they would in the normal course, refusing to accept
field trips as they would in the normal course, failing to complete maintenance
repairs as they would in the normal course, slowing down in the performance of
their job duties, and any other action intended to cause aircraft to be out of service
(and specifically to cause aircraft out of service at 7 a.m.) or otherwise to result in
flight delays or cancellations or interfere with American’s operations or in any

way threatening or intimidating any employee for accepting overtime or field trips

 
Cage 46 1p 10-79046414-aDomimAanint 65 Fiee@068499 Paggels of 60 Pegi DOb710

ot otherwise performing his or her job duties as he or she would in the normal
course, to cease and desist all such activity, and to cease and desist all
exhortations or communications encouraging same upon pain of fine, suspension,
or other sanction by the Union;

Posting the notice described above on the Union’s websites and social media
accounts and providing American a copy of the notices; and

Distributing the contents of such notice through all non-public communication
systems maintained by the Union, including any text message distribution lists, or

similar systems, and providing a copy of the notice to American.

IT IS FURTHER ORDERED that the Union is prohibited from including in such notices

(or distributing contemporaneously with such notices) any statements that its members might

interpret as suggesting they should continue to engage in the previously-described conduct

notwithstanding the TRO, including code words and:

a

Any assertion that the TRO does not prohibit individual employees from making
voluntary decisions to engage in such actions; and
Any explanation of circumstances in which it would be appropriate or necessary

for employees to engage in such actions prohibited by the TRO.

END OF PAGE 5
Case 4:19-cv-00414-A Document 71 Filed 06/18/19 Page 15of50 PagelD 1311
Case 4:19-cv-00414-A Document65 Filed 06/14/19 Page 6Gof6 PagelD 1068
ITIS FURTHER ORDERED that the Union report to the Court by 10:00 a.m. on June 18,
2019, by sworn affidavit, the methods used by the Union to effect the notice described above to
all its members and furnish to the Court copies of all notices required to be furnished to
American by the Union under the TRO.

_ This TRO is issued on the condition that a bond be filed by American herein on or before
10:00 a.m. on June 17, 2019, in the sum of $50,000.00, and that the Union shall recover from
American under said bond all loss, expenses, damages, and costs, including reasonable attorneys’
fees in defense against this order, if any, suffered by them in the event that American does not
succeed in this action.

SO ORDERED at 5:00 o’clock p.m., this 14th day of June, 2019.

   

United States District wadeg
Case 4:19-cv-00414-A Document 71 Filed 06/18/19 Page16of50 PagelD 1312
Case 4:19-cv-00414-A Document 71 Filed 06/18/19 Page17of50 PagelD 1313

 

Jeff Bartos
Subject: FW: Notice and TRO
Attachments: Association Notice.docx; TRO. pdf

From: Rother Lawrence <Irother@lamaw.org>

Sent: Friday, June 14, 2019 6:55 PM

To: Mayes, Mike <«mmayes@twu.org>; Rachael Ackerman <rackerman@iamdl142.org>; Regan Tom
<tregan@iamaw.org>; Romano, Denise <dromano@twu.org>; Michael Klemm <mklemm@iam143 org>; Peterson, Gary
<gpeterson@twu.org>; Avants, Karen <k-avants@twu.org>; 'dresutton@gmail.com' <dresutton@gmail.com>, David
Supplee <dsupplee@iamd|142.ore>; rachaelragno@yahoo.com

Ce: Klima Timothy <tklima@iamaw.org>; Carlson James <jcarlson@iamaw.org>; Tiberi Joseph <jtiberi@iamaw.org>
Subject: Notice and TRO

Please post above Notice along with the TRO on all sites and distribute to your email lists immediately.

rn a eid

Notice: This message is intended for the addressee only and may contain privileged and/or
confidential inforrnation. Use or dissemination by anyone other than the intended recipient is strictly
prohibited.

 
Case 4:19-cv-00414-A Document 71 Filed 06/18/19 Page18o0f50 PagelD 1314
Case 4:19-cv-00414-A Document 71 Filed 06/18/19 Page 19 of 50 PagelD 1315

 

Jeff Bartos

From: Rother Lawrence <frother@iamaw.org>

Sent: Friday, June 14, 2019 7:01 PM

To: Mayes, Mike; Rachael Ackerman; Regan Tom; Romano, Denise; Michael Klemm; Peterson, Gary; Avants, Karen,
‘dresutton@gmail.com’; David Suppleg; rachaelragno@yahoo.com, Klima Timothy

Subject: Please also post on all bulletin boards.
Case 4:19-cv-00414-A Document 71 Filed 06/18/19 Page 20 of 50 PagelD 1316
Case 4:19-cv-00414-A Document 71 Filed 06/18/19 Page 21o0f50 PagelID 1317

WWW CENTER IAM PENSION TCU UNION NFFE

ERNATIONAL ASSOCIATION searcu
SHINISTS AND AEROSPACE

 

- _ ee SUBSCRIBE TO IMAIL
HOME JOIN ABOUT NEWS DEPARTMENTS

TERRITORIES RESOURCES MNP L

< Back to Transportation

TWU-IAM Association Notice

 

TRANSPORTATION June 14, 2019

We use cookies to ensure that we give you the best experience on our website. if you continue to use this site we wil assume that

you are happy with it. OK |
Case 4:19-cv-00414-A Document 71 Filed 06/18/19 Page 22 0f50 PagelD 1318

 

lation.

THE TWU-IAM ASSOCIATION

 

June 14, 2019

NOTICE OF COURT ORDER
_. REQUIRING IMMEDIATE COMPLIANCE

On June 14, 2019, the United States District Court for the Northern District of Texas issued a
Temporary Restraining Order applicable to the Transport Workers Union Of America, AFL-CIO, the
Intemational Association of Machinists and Aerospace Workers, AFL-CIO, and the Airlines Mechanic and
Related Employee Association, TWU/AM, and to all employees represented by the Association, the TAM or
the TWU at American Airlines. A copy of that Order is attached,

As called for in that Order, this is to advise all Association, [AM and TWU represented
employees of American Airlines to resume normal working schedules and practices. No employee
should engage in any concerted refusal te perform normal operations.

This Federal Court-Order requires that the unions named above, and their members, agents, and
employees must not engage in, encourage, or participate in any form of interference with American Airlines
airline operations,

In addition, union members must not

* refuse to accept overtime or field trip requests as they would in the normal course:

* fail to complete maimtenance repairs as they would in the normal course:

* slow down in the performance of their job duties; or

* take any other action intended to cause aircraft to be out of service (including specifically aircraft out

of service at 7:00 a.m.) or otherwise cause flight delays or cancellations or interfere with American’s
operations.

We use cookies to ensure that we give you the best experience on our website. If you continue to use this site we will assurne that

you are happy with if.
Case 4:19-cv-00414-A Document 71 Filed 06/18/19 Page 23 of 50 PagelD 1319
Case 4:19-cv-00414-A Document 71

NOTICE OF COURT ORDER RE UIRINC

Mm June 14, 2019

iled 06/18/19 Pave 24 of 50 Raa? 1320
| C E

MMEDIATE COMPLIA

On June 14, 2019, the United States District Court for the Northern District of Texas issued a Temporary
Restraining Order applicable to the Transport Workers Union Of America, AFL-CIO, the International
Association of Machinists and Aerospace Workers, AFL-CIO, and the Airlines Mechanic and Reiated
Employee Association, TWU/IAM, and to all employees represented by the Association, the IAM or the TWU
at American Airlines. A copy of that Order is attached.

As called for in that Order, this is to advise all Association, IAM and TWU represented employees of
American Airlines to resume normal working schedules and practices. No employee should engage
in any concerted refusal to perform normal operations.

This Federal Court Order requires that the unions named above, and their members, agents, and
employees must not engage in, encourage, or participate in any form of interference with American Airlines
airline operations.

In addition, union members must not

« refuse to accept overtime or field trip requests as they would in the normal course;
e fail to complete maintenance repairs as they would in the normal course;
e slow down in the performance of their job duties; or

e take any other action intended to cause aircraft to be out of service (including specifically aircraft out of
service at 7:00 a.m.) or otherwise cause flight delays or cancellations or interfere with American's
operations.

In addition, no one shall threaten or intimidate any employee for accepting overtime or field trips or
otherwise performing their job duties as they would in the normal course.

Temporary Restraining Order

Please Post On All Bulletin Boards

Share this:

Tweet < More |

 

 

 
Case 4:19-cv-00414-A Document 71 Filed 06/18/19 Page 25 o0f50 PagelD 1321
Case 4:19-cv-00414-A Document 71 Filed 06/18/19 Page 26 of50 PagelID 1322

 

Jeff Bartos

From: Klima Timothy <tklima@iamaw.org>

Sent: Friday, June 14, 2019 8:30 PM

To: Jeff Bartos

Subject: Fwd: NOTICE OF COURT ORDER REQUIRING IMMEDIATE COMPLIANCE

Timothy J. Klima
Office (301) 967-4558
Cell (612) 804-4465

Begin forwarded message:

From: Air Transport District 142 <rackerman@iamdli142.org>
Date: June 14, 2019 at 7:51:17 PM EDT

To: tklima@iamaw.org
Subject: NOTICE OF COURT ORDER REQUIRING IMMEDIATE COMPLIANCE

Reply-To: rackerman@iamdl142.org

OTICE OF COURT ORDER REQUIRING IMMEDIATE COMPLIANC

 

 

 

 

June 14, 2019

NOTICE OF COURT ORDER
REQUIRING IMMEDIATE COMPLIANCE

 
     
  

ment 71, Filed.06/18/19 Page 27 of 50 PagelD 1323

 

 

 
 

On June 14, 2019, the United States District Court for the Northern District of Texas
issued a Temporary Restraining Order applicable to the Transport Workers Union Of
America, AFL-CIO, the International Association of Machinists and Aerospace
Workers, AFL-CIO, and the Airlines Mechanic and Related Employee Association,
TWU/IAM, and to all employees represented by the Association, the [AM or the TWU
at American Airlines. A copy of that Order is attached.

     
        
  

  

As calied for in that Order, this is to advise all Association, [AM and TWU
represented employees of American Airlines to resume normal working schedules
and practices, No employee should engage in any concerted refusal to perform

normal operations.

 
     
 
  

  

This Federal Court Order requires that the unions named above, and their members,
“agents, and employees must not engage in, encourage, or participate in any fori of
interference with American Airlines airline operations.

 
   
 

In addition, union members must not

 
 
  

refuse to accept overtime or field trip requests as they would in the normal
course;

¢ fail to complete maintenance repairs as they would in the normal course;

¢ slow down in the performance of their job duties; or

° take any other action intended to cause aircraft to be out of service (including

specifically aircraft out of service at 7:00 a.m.) or otherwise cause flight delays

or canceilations or interfere with American's operations.

  
     
    
    
  

In addition, no one shail threaten or intimidate any employee for accepting overtime
or field trips or otherwise performing their job duties as they would in the normal
course.

   

 
     

Temporary Restraining Order

  
 

Please Post On All Bulletin Boards

   
Case 4:19-cv-00414-A Document 71 Filed 06/18/19 Page 28o0f50 PagelD 1324
Case 4:19-cv-00414-A Document 71 Filed 06/18/19 Page 29o0f50 PagelID 1325

 

j}AMAW District Lodge 141

UNITED BY americanaiines, GYR A pnuppino aries SRICTE

HOME yv NEWS yv GONTRACTS vy DEPARTMENTS w GONTACT US

vy MORE

   

“5 BM

The Association.

THE TWU-IAM ASSOCIATION

 

NOTICE OF COURT ORDER
REQUIRING I DIATE
COMPLIANCE

© 14 Jun 2019

 

On June 14, 2019, the United States District Court for the Northern District
of Texas issued a Temporary Restraining Order applicabie to the Transport
Workers Union Of America, AFL-CIO, the International Association of
Machinists and Aerospace Workers, AFL-CIO, and the Airlines Mechanic
and Related Employee Association, TWU/AM, and to all employees
represented by the Association, the [AM or the TWU at American Airlines.
A copy of that Order is attached. |

As called for in that Order, this is to advise all Association, IAM and
TWU represented employees of American Airlines to resume normal

#

Bw
‘workin@aehedid@scand @tactidesDNcamphtyéé shdlaid Aga fh afRage 30 of 50 PagelD 1326
concerted refusal to perform normal operations.

This Federal Court Order requires that the unions named above, and their
members, agents, and employees must not engage in, encourage, or
participate in any form of interference with American Airlines airline
operations.

In addition, union members must not

° refuse to accept overtime or field trip requests as they would in the
normal course;
fail to complete maintenance repairs as they would in the normal
course;
_ @.. Slow. down.in the-performance.of their job.duties; or. oe, me ee ac ae eens ss a
* take any other action intended to cause aircraft to be out of service
{including specifically aircraft out of service at 7:00 a.m.) or otherwise
cause flight delays or cancellations or interfere with American’s
operations.

In addition, no one shall. threaten or intimidate any employee for accepting
overtime or field trips or otherwise performing their job duties as they
would in the normal course.
Case 4:19-cv-00414-A Document 71 Filed 06/18/19 Page 31of50 PagelD 1327
Case 4:19-cv-00414-A Document 71 Filed 06/18/19 Page 32 o0f50 PagelD 1328
Jeff Bartos

“From: “TAMT41 Communications <info@iaii41 org>

Sent: Friday, June 14, 2019 7:23 PM

Te: Klima Timothy

Subject: NOTICE OF COURT ORDER REQUIRING IMMEDIATE COMPLIANCE

 

a=

 

 

 

ke] “| The Association, The TWU-IAM Association

 

 

 

 

 

 

 

 

 

 

NOTICE OF COURT ORDER REQUIRING IMMEDIATE COMPLIANCE

June 14, 2019

 

On June 14, 2019, the United States District Court for the Northern District of Texas
issued a Temporary Restraining Order applicable to the Transport Workers Union Of
America, AFL-CIO, the International Association of Machinists and Aerospace Workers,
AFL-CIO, and the Airlines Mechanic and Related Employee Association, TWU/IAM, and to
all employees represented by the Association, the IAM or the TWU at American Airlines. A
copy of that Order is attached.

As called for in that Order, this is to advise all Association, [AM and TWU
represented employees of American Airlines to resume normal working schedules
and practices. No employee should engage in any concerted refusal to perform
normal operations.

This Federal Court Order requires that the unions named above, and their members,
agents, and employees must not engage in, encourage, or participate in any form of
interference with American Airlines airline operations.

in addition, union members must not

e refuse to accept overtime or field trip requests as they would in the normal course;

e fail to complete maintenance repairs as they would in the normal course,

e slow down in the performance of their job duties; or

2 take any other action intended to cause aircraft to be out of service {including
specifically aircraft out of service at 7:00 a.m.) or otherwise cause flight delays or
cancellations or interfere with American’s operations.

i co ce me om i -
in addition, 70 one shat thi

field trips or otherwise performing their
Dewnload TRO >

iidate any employee for acc

job duties as they would in th

wi
i

re ee
Saucri wa Te

Tre]

@
os
Oo
—
3
&
oO
Qo
c
=
a
@
Cass dagppe4i4-A Document 71 Filed 06/18/19 Page 33 of 50 PagelD 1329

_ View. Online >

 

 

 
Case 4:19-cv-00414-A Document 71 Filed 06/18/19 Page 340f50 PagelD 1330
Case 4:19-cv-00414-A Document 71 Filed 06/18/19 Page 35o0f50 PagelD 1331
Jeff Bartos

' “Subject: ™ AW Notice of Court Order Requiring Immediate Compliance

From: IAM Transportation Newswire <transport@iamaw.org>
Date: June 16, 2019 at 6:46:24 PM EDT
To: spantoja@iamaw.org

Subject: Notice of Court Order Requiring Immediate Compliance

Reply-To: transport@iamaw.org

 

Notice of Court Order
Requiring Immediate
Compliance

June 16, 2019

 

Dear Sito,

 

Me Lm By &
ie Sa hye oF
Li epee OH

ye epee
é coe PR eee f
Oe” Leh LAE "

 
 

TAMAW | 9000 Machinists Place, Upper Marlboro, MD 20772

Unsubscribe spantoja@iamaw.org
Update Profile | About our service provider
Sent by transport@iamaw.org

re ren amma keene rem anh ae meter naa eee ame ee ene e e

Notice: This message is intended for the addressee only and may contain privileged and/or

confidential information. Use or dissemination by anyone other than the intended recipient is strictly
prohibited.

 
Case 4:19-cv-00414-A Document 71 Filed 06/18/19 Page 37 of50 PagelD 1333
Case 4:19-cv-00414-A Document 71 Filed 06/18/19 Page 38o0f50 PagelD 1334

 

Jeff Bartos

From: David Supplee <dsupplee@iamdll42.org>

Sent: Friday, June 14, 2019 7:44 PM

To: Bill Wise; David Fiqueira; John Coveny; Randy Griffith; Sean Ryan; Al Melendez - LAS; Bennie Martino - PHL; Boris
Kochanoff - PHX: Brian Szolodko - MCO: Dan Skibinski - SEA; David Cain DFW MOC; Doug Joyce - ATL; Ellen Bruck -
LAX: Ernie Fritz PIT; Frank Gambino ~ PHL; Gary Toth - FLL: George Robinson-DCA; Gerry Wright - PH L; Ivan Stewart
ORD; Jacob Richardson - DFW; Jeff James - PHX; John Bidogtio; Ken Coley - CLT; Kenny Geis - CL¥; Mark Bail PIT;
Mark Roldan: - FLL; Michael Jones - CLT; Mike Cicconi - PIT; Mike Weinert - TPA, Mitch Worthington; Patrick Hamilton
- LAS; Paul Catron ~ DCA; Prince Isaac - DFW; Rich Spolar MCO; Richard Corona - ELP; Rod Sarvey DFW MOC; Sandra
Niedermair - PHL: Stanley Mark - SFO; Steve Teike ORD; Fed Lawler - ORD; Terence Irby -DFW, Terrell Thomas ~ SFO;
Tim O'Connell - BOS: Tom Helman - SEA: Tony Petrosillo - BOS; Tony Serba - MCO; Tany Sirigos - LGA; William
Theodore ~ TPA

Ce: Tiberi Joseph; Klima Timothy; Jeff Bartos

Subject: NOTICE OF COURT ORDER

Attachments: TRO. pdf: TRO Bulletin.pdf

All General and Local Chairs ~ please ensure this bulletin, along with attached court order, is posted on ALL union
bulletin boards and placed in all shops on the property. Also, please ensure all locals, which have websites, post this
notice on their websites and distribute to your local membership by your normal communications processes. This
bulletin and court order has been placed on the District website and emailed to the members who have signed up for
our email blasts.

Thank you!

David Supplee
President/Directing General Chair
Air Transport District 142, AAMAW
400 NE 32"¢ St.

Kansas City, MO 64116

{816) 452-6646 office

{816} 455-4793 fax

(727} 415-6628 cell
&

@

AECYCLED

ALL-STATE® LEGAL BREE OSs | EAT

Case 4:19-cv-00414-A Document 71 Filed 06/18/19 Page 39o0f50 PagelID 1335
   

Case 4:19-cv-00414-A Document 7 Hea OGKRB/19 Page 40 of 50 PagelD 1336

: 9000 Machinists Place
International Upper Marlboro, MD 20772-2687
Association of

es ~ Area Code'301 oR
Machinists and 967-4500

Aerospace Workers Office of the General Vice President

June 17, 2019

Subj: Compliance With Federal Court Order
TO ALL IAM REPRESENTATIVES AT AMERICAN AIRLINES

As you have been previously advised, on June 14, 2019 the United States District
Court for the Northern District of Texas issued a Temporary Restraining Order requiring the
TWU, the IAM, the TWU-IAM Association, the local unions that represent employees at
American Airlines, and their members, to resume normal working schedules and practices.
The Order requires that no employee should engage in any concerted refusal to perform
normal operations.

Each of you should read the full text of the Order, which has been posted on bulletin
boards and online. Most importanily, it must be emphasized that compliance with the Court’s
Order is absolutely required.

The Federal Court Order forbids the TWU, the IAM and the Association, their
members, agents, and employees from engaging in, encouraging, or participating in any form
of interference with American Airlines airline operations.

In addition, union members shall not:

+ Refuse to accept overtime or field trip requests as they would in the normal
course; « Fail to complete maintenance repairs as they would in the normal
course: ° Slowdown in the performance of their job duties; or * Take any other
action intended to cause aircraft to be out of service (including specifically
aircraft out of service at 7:00 a.m.) or otherwise cause flight delays or
cancellations or interfere with American’s operations.

No one shall threaten or intimidate any employee for accepting overtime or field trips
or otherwise performing their job duties as they would in the normal course.

This document together with the previously furnished bulletin and Court Order must
be posted on bulletin boards and to the fullest extent possible, distributed to the membership.

In Solidarity,
Sito Pantoja :
GENERAL VICE PRESIDENT
Case 4:19-cv-00414-A Document 71 Filed 06/18/19 Page 41o0f50 PagelD 1337
Case 4:19-cv-00414-A Document 71 Filed 06/18/19 Page 42 o0f50 PagelID 1338

Jeff Bartos

From:
Sent:
To:

Subject:
Attachments:

David Supplee <dsupplee@iamdl142.arg>

Monday, June 17, 2019 10:44 AM

Bi Wise; David Figueira; John Coveny; Randy Griffith; Sean Ryan, Al Meiendez « LAS, Bennie Martino - PHL; Boris
Kochanoff - PHX; Brian Szolodko - MCO; Dan Skibinski - SEA; David Cain DFW MOC; Doug Joyce - ATL; Ellen Bruck -
LAX: Ernie Fritz PIT; Frank Gambino ~ PHL; Gary Toth - FLL; George Robinson-DCA; Gerry Wright - PHIL; van Stewart
ORD: Jacob Richardson - DFW; Jeff James - PHX; John Bidoglio; Ken Coley - CLT; Kenny Geis - CLT, Mark Ball PIT;
Mark Roldan - FLL; Michael Jones - CLT: Mike Cicconi - PIT; Mike Weinert - TPA; Mitch Worthington; Patrick Hamilton
- LAS: Paul Catron - DCA; Priince Isaac - DFW; Rich Spolar MCO; Richard Corona ~ ELP: Rod Sarvey DFW MOC; Sandra
Niedermair - PHL; Stanley Mark - SFO; Steve Teike ORD; Ted Lawler - ORD; Terence Irby -DFW, Terrell Thomas - SFO,
Tim O'Connell - BOS; Tom Helman - SEA: Tony Petrosillo - BOS; Tony Serba - MCO; Tony Sirigos - LGA; William
Theodore - JPA

Compliance

Compliance with TRO §-17-2019.pdf

To all — this cannot be emphasized enough — WE MUST COMPLY with the TRO!!! No reading between the lines, no
hidden messages, WE MUST COMPLY!!! Please — ensure ALL your members in all your shops have received this

message.

David Suppiee

President/Directing General Chair
Air Transport District 142, |AMAW

400 NE 32" St.

Kansas City, MO 64116
(816) 452-6646 office
(816} 455-4793 fax
(727) 415-6628 cell
Case 4:19-cv-00414-A Document 71 Filed 06/18/19 Page 43 of 50 PagelD 1339
Case 4:19-cv-00414-A Document 71 Filed 06/18/19 Page 44o0f50 PagelD 1340

 

Jeff Bartos

From: Air Transport District 142 <david@iamdli42.ccsend.com> on’ behalf of ‘Air Transport District 142
<dll42communicator@tamdli42.org>

Sent: Monday, June 17, 2019 11:19 AM

To: Klima Timothy

Subject: AA » Compliance With Federal Court Order

aN ; Soret Wits Beckett aol:

 
»Document.71... Filed 06/18/19, Page 45.0f.50.. PagelD 1341 .

. ee
j ae 9000 Machinists Place
International SS Mee ee Upper Marlboro, MD 2072-2687
Association of pees -
Sos +e HAay Area Code 301 nce
Machinists and rea 987-4500
Aerospace Workers AAR Office of the General Vice President

June 17, 2019

Subj. Compllance With Federal Court Ordar
TO ALLIAM REPRESENTATIVES AT AMERICAN AIRLINES

As you have been previously advised, on June 14, 2019 the United States District
Court for the Northam District of Texas issued a Temporary Restraining Order requiring the
TWVU, the JAM, the TWWU-IAM Association, the focal unions that represent employees at
American Airlines, and their members, to resume normal working schedules and practices,
The Order requires that no employes should engage in any concerted refusal to perform
“namal operations, 9" 0 ees , ‘

Each of you should read the full text of the Order, which has been posted on bulletin
boards and online. Most importantly, it must be emphasized that compliance with the Caurt’s
Order is absolutely required.

The Federal Court Order forbids the TW, the IAM and the Association, their
members, agents, and employees from engaging in, encouraging, or participating in any form
af interference with American Airlines airline operations.

In addition, union members shail not

* Refuse to accept overtime aor field trip requests as they would In the normal
course, » Fail to coniplate maintenance repairs as they would in the normal
course; * Slowdown in the performance of their job duties: or « Take any other
action intended to cause aircraft to ba aut of service (including specifically
aircraft out of service at 7:00 a.m.) or otherwise cause flight delays or
cancellations or interfere with American's operations.

io one shall threaten or intimidate any employee for accepting overtime or field tips
ar otherwise performing their job duties as they would in the normal course.

This document together with the previously furnished bulletin and Court Order must
4e pasted on bulletin boards and to the fullest extent possible, distributed to the membership.

in Solidarity,
Sito Pantoja ;
GENERAL VICE PRESIDENT

STAY CONNECTED:

 
Case 4:19-cv-00414-A Document 71 Filed 06/18/19 Page 46 of50 PagelD 1342
Case 4:19-cv-00414-A Document 71 Filed 06/18/19 Page 47 of50 PagelD 1343
f w

  

IAMAW District Lodge 141

UNETED RS amertcanairines’, GRE a paippine airtines spirit

HOME wv NEWS w CONTRACTS w DEPARTMENTS yw CONTACT US

w MORE

The Assocation.

THE TWU-IAM ASSOCIATION

 

 

REPRESENTATIVES
RLINES

  

TO ALL [AN

©) 47 Jun 2019

    
Case 4:19-cv-00414-A , Document 71 Filed 06/18/19

  

9000 Machinists Place
International Upper Martborn, i 20772:2887
Association of A
toa faa Code 301 Sita
Machinists and 987-2600
” Asrospace Workers Office of the General Vies Prosidant

June 47, 2049

Subj: Compliance With Federai Court Order
TO ALL JAM REPRESENTATIVES AT AMERICAN AIRLINES

As you have been previcusly advised, on: june 14, 2019 the United States District
Court for the Northam Distict of Texas issued a Temporary Restraining Order requiring the
TWU, the IAM, the TWUHAM Association, the local unions that represent employees at
American Aifines, and the members, to resume normal working schedules and practices.
The Order raquires that no amployee should engage in any. concerted refusal to perform
normal operations.

Each of you should read the full text of the Order, which has been posted on bulletin
boards and online. Mostimportantly, it must ba amphasized that compliance with the Courts
Onder is absolutely required.

The Federal Gourt Order forbids the TWU, the IAM and the Association, their
members, agents, and employees from engaging in,. “encouraging, or r participating é in rany: form

ann of interference with Armazican Airings airline operations. -. “

In addition, union members shail not:

+ Refuse fo accept overtime or field tip requesté as they would in the normal
course; * Fail fo complete maintenance repairs as they would in the normal
course; * Slowdown in the performance of their job duties; or * Take any other
action intended to cause aircraft to be cut of service {including specifically
aircraft out of service at 7:00 arm.) or otherwise cause flight delays or
cancellations or interfere with American's operations.

No one shail threaten or intimidate any empioyee for accepting overtime or field trips
or otherwise performing their job duges as they would in the norma? course,

This document tegether with the previously furnished bulletin and Court Order must
be posted on bulletin boards and to the fullest extent possible, distributed to tha membership.

In Solidarity,

Sif Pantoia ;
GENERAL VICE PRESIDENT

TO ALL IAM
REPRESENTATIVES

AT AMERICAN Sewntoad POF
AIRLINES

Please Post on Bulletin Boards

 

Page 48 of 50 PagelD 1344
Case 4:19-cv-00414-A Document 71 Filed 06/18/19 Page 49o0f50 PagelD 1345
Case 4:19-cv-00414-A Document 71 Filed 06/18/19 Page 50o0f50 PagelD 1346

From:
To:

Subject:

Attachments:

Importance:

Davi I

Bill Wise; David Figueira: John Coveny; Randy Griffith; Sean Ryan; Al Melendez - LAS; Bennie Martino - PHL:
Boris Kochanoff - PHX: Brian Szofadke - MCO; Dan Skibinski - SEA; David Cain DEW MOC; Doug Joyce - ATE;

Ellen Bruck - LAX; Emile Fritz PET; Frank Gambino ~ PHL; Gani Toth Ells George Robinsen-DCA; Gerry Wright -
PHL: ; dacob Richardson - DEW: ; John Bidoglio; Ken Coley - CLT; Kenny Geis
7 CLT; Mark Ball PLT; Mark Roldan - FLL; Michael Jones = CLT; Mike Cicconi - PIT; Mike Weinert - TPA; Mitch
Worthingten; Patrick Hamilton — LAS; Paul Catron - DCA; Priince Isaac - DFW; Rich Spolar MCO; Richard Corona ~
ELP; D ; Sandra Niedermair - PHL; Stanley Mark - SFO; Steve Teike ORD: Ted Lawler - ORD;
Terence Irby -DEW: Teno temas: SEO; Tim Q"Confell - BOS; Tom Helman - SEA; Tony Petrosilio - BOS; Tony
Serba_- MCO; Tony Sirigos - LGA; William Theodore - TPA

FRO

TRO Bulletin. pdf

TRO.PDE

High

 

To all Local committees and stewards —! am requiring each committee to have meetings on the floor
TODAY to make sure all our members understand we are under a court order and each member is
required to comply with this order. | need a confirmation from each station that tells me when
these meetings were held. | understand some of you may be on midnignts, but | need this done as
soon as you do get to work. Please ensure each shift is advised. No hidden message here — the
bulletin is very explicit in what is expected. | need your reply before tommorrow morning!

Thank you!

David Suppiee

President/Directing General Chair
Air Transport District 142, IJAMAW

400 NE 32" St,

Kansas City, MO 64116
(816) 452-6646 office
(816) 455-4793 fax
(727) 415-6628 cell
